Citation Nr: 1224462	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-26 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1961 to January 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to active duty service.

2.  Bilateral tinnitus is etiologically related to active duty service. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Service connection for bilateral tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to noise exposure during his active duty service in Germany.  At a hearing before the Board in May 2012, he testified that during service he competed with the Northern Army Rifle Team for approximately one year and practiced firing weapons five to six days a week without hearing protection.  The Veteran also dated the onset of his hearing loss to several years after his separation from active duty. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157   (1993).  

The record establishes the presence of bilateral hearing loss for VA purposes and tinnitus.  Upon VA examination in July 2006, an audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
50
50
LEFT
35
35
45
50
55

Speech audiometry revealed speech recognition ability of 98 percent in both ears.  The diagnosis was mild to moderate sensorineural hearing loss bilaterally.  The Veteran has also credibly reported the presence of bilateral tinnitus, and he is considered competent to report the presence of symptoms such as ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology).

The Board also finds that an in-service injury is demonstrated.  Although service treatment records are negative for findings or complaints related to the Veteran's hearing (to include a normal audiogram performed in conjunction with the December 1963 separation examination), the Veteran has reported that he experienced acoustic trauma during his service with the Army rifle team in Germany.  The record also contains a June 2006 statement from one of the Veteran's fellow servicemen verifying the Veteran's service with the rifle team.  The Veteran is competent to report injuries (such as noise exposure) that were incurred during service, and the Board therefore finds that the evidence establishes an in-service injury. 

Additionally, the absence of evidence of in-service hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the Veteran submitted a medical opinion in support of his claim for service connection.  In September 2011, a private audiologist opined that the Veteran's current hearing loss and tinnitus were at least as likely as not the result of excessive noise exposure during active duty service.  Although this opinion was not rendered following review of the claims file, the private audiologist was informed of the Veteran's history of noise exposure through participation on the Army rifle team.  The Veteran has also submitted various internet articles detailing various risk factors and effects of noise-induced hearing loss and tinnitus, to include shooting firearms and the disabilities' gradual onset.

The record does contains some evidence against the claim; specifically, the opinion of a VA audiologist who examined the Veteran and reviewed the claims file in July 2006.  Thus, there is one medical opinion in support of the claim and one weighing against it.  The Board finds that the evidence is at least in equipoise regarding service connection for hearing loss and tinnitus and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All the elements necessary for establishing service connection are therefore met and the Veteran's claims for service connection for bilateral hearing loss and tinnitus are granted.  

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


